DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 

Response to Arguments
Applicant’s arguments regarding 35 U.S.C. §112(a) rejections are persuasive. Therefore, previous 112(a) rejections are withdrawn.
Applicant’s arguments with respect to claim(s) 1-10 have been considered but not persuasive.
Arisaka discloses a first metal interconnection (SH) (¶ 0116; fig. 13 annotated below) extending along the second direction (“Dir_y”) between the fifth gate line (“GL5”) and the sixth gate line (“GL6”), and overlapping the third gate line (“GL3”) and the fourth gate line (“GL4”) (see fig. 13 annotated below).

    PNG
    media_image1.png
    754
    1033
    media_image1.png
    Greyscale

Furthermore, Moyer discloses a semiconductor device (fig. 2), comprising a first metal interconnection (e.g., source metal strips 52) which has a first side (width) and a second side (length) and the second side of the first metal interconnection is greater than three times the first side (“In the embodiment shown in FIGS. 2 and 3, the length L of gate 36 is approximately 3 microns, and the long diagonal and short diagonal of the various source 42 and drain 44 regions are approximately 16.5 microns and 13.5 microns, respectively. These lengths may be modified depending upon the required operating conditions (e.g., voltage levels) of the device. The widths of the source and drain metal strips 52 and 54 are approximately 5 microns.”; Column 5, Lines 49-57) and no contact plugs on the third gate line, the fourth gate line, the fifth gate line, and the sixth gate line (gate contacts 50 are formed on the peripheral gate metal portion). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the Moyer into the device of Arisaka/Greenberg in order to reduce the on-resistance of the transistor without increasing the area of the transistor (Abstract and Column 3, Lines 30-40 of Moyer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Moyer into the device of Arisaka/Greenberg in order to reduce the on-resistance of the transistor without increasing the area of the transistor (Abstract and Column 3, Lines 30-40 of Moyer).
Therefore, the rejection stands.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Arisaka et al. (US 2010/0019835 A1; hereinafter “Arisaka”) in view of Greenberg et al. (US 20090278207 A1; hereinafter “Greenberg”) and Moyer et al. (US 5355008 A; hereinafter “Moyer”).

In re claim 1, Arisaka discloses a semiconductor device (figs. 12-15), comprising:
a first gate line (fig. 13 labeled below; hereinafter referred to as “GL1”) and a second gate line (fig. 13 labeled below; hereinafter referred to as “GL2”) extending only along a first direction (fig. 13 labeled below; hereinafter referred to as “Dir_x”. Horizontal portion of the first gate line “GL1” extending along the first direction “Dir_x”); 
a third gate line (fig. 13 labeled below; hereinafter referred to as “GL3”) and a fourth gate line (fig. 13 labeled below; hereinafter referred to as “GL4”) extending along the first direction (“Dir_x”) and between the first gate line (“GL1”) and the second gate line (“GL2”); 
a fifth gate line (fig. 13 labeled below; hereinafter referred to as “GL5”) and a sixth gate line (fig. 13 labeled below; hereinafter referred to as “GL6”) extending along a second direction (fig. 13 labeled below; hereinafter referred to as “Dir_y”) between the first gate line (“GL1”) and 
the second gate line (“GL2”) and intersecting the third gate line (“GL3”) and the fourth gate line (“GL4”),
wherein the first direction (“Dir_x”) is perpendicular to the second direction (“Dir_y”), the first gate line (“GL1”) and the second gate line (“GL2”) are directly connected to the fifth gate line (“GL5”) and the sixth gate line (“GL6”) (figs. 12-13 show the first gate line “GL1” and the second gate line “GL2” are directly connected to the fifth gate line “GL5” and the sixth gate line “GL6”); and 
first contact plugs (22) (¶ 0134) on the first gate line (“GL1”);
a first metal interconnection (SH) (¶ 0116; fig. 13 annotated below) extending along the second direction (“Dir_y”) between the fifth gate line (“GL5”) and the sixth gate line (“GL6”), and overlapping the third gate line (“GL3”) and the fourth gate line (“GL4”),
wherein the first metal interconnection (SH) comprises a first side extending along the first direction and a second side extending along the second direction.



    PNG
    media_image1.png
    754
    1033
    media_image1.png
    Greyscale


Arisaka does not expressly disclose a distance between edges of the first gate line and the third gate line is equal to a distance between edges of the second gate line and the fourth gate line and greater than a distance between edges of the third gate line and the fourth gate line and first contact plugs on the second gate line.
In the same field of endeavor, Greenberg discloses a semiconductor device (fig. 4) comprising a plurality of gate lines wherein a distance between edges of the first gate line and the third gate line is equal to a distance between edges of the second gate line and the fourth gate line and greater than a distance between edges of the third gate line and the fourth gate line (among plurality of gate lines 401 wherein the outermost two gate lines 401 have been interpreted as first and second gate lines and innermost two gate lines 401 have been 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Greenberg into the device of Arisaka in order to enhance the flexibility in the layout design and form the contact plugs on the second gate line in order to connect the gate lines to the upper level metallization layers of the multi-level metal (¶ 0032 of Greenberg).
	
Arisaka/Greenberg does not expressly disclose the second side of the first metal interconnection is greater than three times the first side and no contact plugs on the third gate line, the fourth gate line, the fifth gate line, and the sixth gate line.
In the same field of endeavor, Moyer discloses a semiconductor device (fig. 2), comprising a first metal interconnection (e.g., source metal strips 52) which has a first side (width) and a second side (length) and the second side of the first metal interconnection is greater than three times the first side (“In the embodiment shown in FIGS. 2 and 3, the length L of gate 36 is approximately 3 microns, and the long diagonal and short diagonal of the various source 42 and drain 44 regions are approximately 16.5 microns and 13.5 microns, respectively. These lengths may be modified depending upon the required operating conditions (e.g., voltage levels) of the device. The widths of the source and drain metal strips 52 and 54 are approximately 5 microns.”; Column 5, Lines 49-57) and no contact plugs on the third gate line, the fourth gate line, the fifth gate line, and the sixth gate line (gate contacts 50 are formed on the peripheral gate metal portion). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Moyer into the device of Arisaka/Greenberg in order to reduce the on-resistance Moyer).


In re claim 2, Arisaka in view of Greenberg and Moyer discloses the semiconductor device of claim 1 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 1, further comprising:
a source region (15) (fig. 13 labeled below and fig. 14; ¶ 0118) between the fifth gate line (“GL5”) and the sixth gate line (“GL6”); 
a first drain region (16) (fig. 13 labeled below and fig. 14, ¶ 0118; hereinafter referred to as “DR1”) on one side of the fifth gate line (“GL5”); and 
a second drain region (16) (fig. 13 labeled below and fig. 14, ¶ 0118; hereinafter referred to as “DR2”) on one side of the sixth gate line (“GL6”).


    PNG
    media_image1.png
    754
    1033
    media_image1.png
    Greyscale

In re claim 3, Arisaka in view of Greenberg and Moyer discloses the semiconductor device of claim 2 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 2, further comprising a contact plug (18, 20, 20) formed on each of the source region (15) (figs. 14-16; ¶ 0119; contact plug 18 on the source region 15), the first drain region (“DR1”) (fig. 14; ¶ 0120; contact plug 20 on the first drain region 16), and the second drain region (“DR2”) (fig. 14; ¶ 0120; contact plug 20 on the second drain region 16) between a third gate line (i.e. “GL3”) and the fourth gate line (i.e. “GL4”).

In re claim 4, Arisaka in view of Greenberg and Moyer discloses the semiconductor device of claim 2 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 2, further comprising:

a third metal interconnection (DH) (¶ 0115; fig. 13 annotated above in claim 2) extending along the second direction (“Dir_y”) on the one side of the sixth gate line (“GL6”) and electrically connected to the second drain region (“DR2”) (fig. 14; ¶ 0120).

In re claim 5, Arisaka in view of Greenberg and Moyer discloses the semiconductor device of claim 4 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 4, wherein the first metal interconnection (SH), the second metal interconnection (DH), and the third metal interconnection (DH) intersect the third gate line (“GL3”) and the fourth gate line (“GL4”) (fig. 13 annotated above in claim 2).

In re claim 6, Arisaka in view of Greenberg and Moyer discloses the semiconductor device of claim 1 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 1, further comprising a first doped region (a source region between “GL1” and “GL3” shown in fig. 13 annotated above in claim 1; hereinafter referred to as “Doped1”) between the first gate line (“GL1”) and the third gate line (“GL3”).

In re claim 7, Arisaka in view of Greenberg and Moyer discloses the semiconductor device of claim 6 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 6, further comprising a second doped region (a source region between “GL2” and GL4” shown in fig. 13 annotated 

In re claim 8, Arisaka in view of Greenberg and Moyer discloses the semiconductor device of claim 7 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 7, wherein the first doped region (“Doped1”) and the second doped region (“Doped2”) comprise same conductive type (p type well 15 functions as source region; ¶ 0118).

In re claim 9, Arisaka in view of Greenberg and Moyer discloses the semiconductor device of claim 7 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 7, further comprising a third doped region (a drain region between “GL3” and “GL4” shown in fig. 13 annotated above in claim 1; hereinafter referred to as “Doped3”) between the third gate line (“GL3”) and the fourth gate line (“GL4”).


Claims 1-3, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jeon et al. (US 2013/0168774 A1; hereinafter “Jeon”) in view of Greenberg and Moyer.

In re claim 1, Jeon discloses a semiconductor device (figs. 4-6; ¶ 0061-0085) (more specifically, fig. 6 annotated below), comprising:
a first gate line (“GL1”) and a second gate line (“GL2”) extending only along a first direction (D2); 

a fifth gate line (the vertical portion of GATE1; hereinafter referred as “GL5”) and a sixth gate line (the vertical portion of GATE2; hereinafter referred as “GL6”) extending along a second direction (D1) between the first gate line (“GL1”) and the second gate line (“GL2”) and intersecting the third gate line (“GL3”) and the fourth gate line (“GL4”), wherein the first direction (D2) is perpendicular to the second direction (D1) and the first gate line (“GL1”) and the second gate line (“GL2”) are directly connected to the fifth gate line (“GL5”) and the sixth gate line (“GL6”),
a first metal interconnection 170 extending along the second direction (D1) between the fifth gate line (“GL5”) and the sixth gate line (“GL6”),
wherein the first metal interconnection 170 comprises a first side extending along the first direction D2 and a second side extending along the second direction D1.



    PNG
    media_image2.png
    922
    810
    media_image2.png
    Greyscale

Jeon does not expressly disclose a distance between edges of the first gate line and the third gate line is equal to a distance between edges of the second gate line and the fourth gate line and greater than a distance between edges of the third gate line and the fourth gate line and first contact plugs on the second gate line.
Greenberg discloses a semiconductor device (fig. 4) comprising a plurality of gate lines wherein a distance between edges of the first gate line and the third gate line is equal to a distance between edges of the second gate line and the fourth gate line and greater than a distance between edges of the third gate line and the fourth gate line (among plurality of gate lines 401 wherein the outermost two gate lines 401 have been interpreted as first and second gate lines and innermost two gate lines 401 have been interpreted as third and fourth gate lines) and contact plugs on the first and second gate lines (contact plugs are shown on the gate terminal ring 402) (¶ 0032).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Greenberg into the device of Jeon in order to enhance the flexibility in the layout design and form the contact plugs on the second gate line in order to connect the gate lines to the upper level metallization layers of the multi-level metal (¶ 0032 of Greenberg).
Jeon/Greenberg does not expressly disclose the second side of the first metal interconnection is greater than three times the first side.
In the same field of endeavor, Moyer discloses a semiconductor device (fig. 2), comprising a first metal interconnection (e.g., source metal strips 52) which has a first side (width) and a second side (length) and the second side of the first metal interconnection is greater than three times the first side (“In the embodiment shown in FIGS. 2 and 3, the length L of gate 36 is approximately 3 microns, and the long diagonal and short diagonal of the various source 42 and drain 44 regions are approximately 16.5 microns and 13.5 microns, respectively. These lengths may be modified depending upon the required operating conditions (e.g., voltage levels) of the device. The widths of the source and drain metal strips 52 and 54 are approximately 5 microns.”; Column 5, Lines 49-57). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the Moyer into the device of Jeon/Greenberg in order to reduce the on-resistance of the transistor without increasing the area of the transistor (Abstract and Column 3, Lines 30-40 of Moyer).


In re claim 2, Jeon in view of Greenberg and Moyer discloses the semiconductor device of claim 1 outlined above.
Jeon further discloses the semiconductor device of claim 1 (fig. 6 annotated above in claim 6) (¶ 0062, 0071, 0020), further comprising:
a source region 140 between the fifth gate line (“GL5”) and the sixth gate line (“GL6”); 
a first drain region 142 on one side (e.g. left side) of the fifth gate line (“GL5”); and 
a second drain region 142 on one side (e.g. right side) of the sixth gate line (“GL6”).

In re claim 3, Jeon in view of Greenberg and Moyer discloses the semiconductor device of claim 2 outlined above.
Jeon further discloses the semiconductor device of claim 2 (fig. 6 annotated above in claim 6) further comprising a contact plug (170, 175) formed on each of the source region 140, the first drain region 142, and the second drain region 142 between the third gate line (“GL3”) and the fourth gate line (“GL4”).

In re claim 6, Jeon in view of Greenberg and Moyer discloses the semiconductor device of claim 1 outlined above.
Jeon further discloses the semiconductor device further comprising a first doped region (140, 142) (¶ 0062) between the first gate line (“GL1”) and the third gate line (“GL3”) (fig. 6 annotated below).


    PNG
    media_image3.png
    922
    810
    media_image3.png
    Greyscale

In re claim 7, Jeon in view of Greenberg and Moyer discloses the semiconductor device of claim 6 outlined above.
Jeon further discloses the semiconductor device of claim 6, further comprising a second doped region (140, 142) (¶ 0062) between the second gate line (“GL2”) and the fourth gate line (“GL4”) (fig. 6 annotated above in claim 6).

In re claim 9, Jeon in view of Greenberg and Moyer discloses the semiconductor device of claim 7 outlined above.
Jeon further discloses the semiconductor device of claim 7, further comprising a third doped region (140, 142) (¶ 0062) between the third gate line (“GL3”) and the fourth gate line (“GL4”) (fig. 6 annotated above in claim 6).


Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Greenberg and Moyer, as applied to claims 7 and 9 above, respectively.

In re claims 8 and 10, Jeon in view of Greenberg and Moyer discloses the semiconductor device of claims 7 and 9, respectively, outlined above.
Jeon further discloses a circuit diagram (fig. 3) wherein a PMOS and 2 NMOSs are shown. Therefore, one of ordinary skill in the world recognize that the layout shown in fig. 3 can include a PMOS and 2 NMOSs, wherein a middle transistor in the layout (fig. 3) is a PMOS and two other transistors above and below are NMOS transistors. Thus, the first doped region (e.g. S/D of the PMOS) and the second or third doped regions (e.g. S/D regions of the two NMOS transistors) comprise different conductive type. One would have been motivated to do so in order to implement a compact layout for the circuit diagram shown in fig. 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893